Citation Nr: 1623333	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-46 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation for chronic kidney disease under the provisions of 38 U.S.C.A. § 1151 (West 2014).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in April 2013 so that the Veteran could be afforded a videoconference Board hearing.  This hearing was before the undersigned in October 2014.  A transcript of the hearing is available for review.  

The appeal was again remanded by the Board in February 2015 for further development of the evidence.  This was accomplished and the case has been returned for further appellate consideration.   


FINDING OF FACT

The Veteran had elevated creatinine levels, which is indicative of chronic kidney disease, prior to use of NSAID medication for approximately one month in 2005 and did not undergo an increase in severity of the underlying kidney disease, nor did the Veteran incur an additional disability, as a result of VA medical care provided.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for chronic kidney disease are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by a letter on January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in July 2010, with VA medical opinion, rendered pursuant to the February 2015 remand of the Board in May 2015.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran's representative has argued that an additional opinion is required as the examiner, in May 2015, stated that a renal biopsy would be required to definitively disclose the etiology of the Veteran's kidney disease, the Board does not find that such an invasive procedure is necessary in this case.  The issue before the Board relates to whether it is at least as likely as not that the medications prescribed by VA caused or aggravated his chronic kidney disease.  Moreover, as noted by the VA examiner in May 2015, the Veteran stated that he did not wish this procedure to be performed.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Applicable Law and Regulations

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2015).  

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health-care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  38 C.F.R. § 3.361(d) (2015). 

In determining whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to the veteran's condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment resulted in the veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 

In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to hospital care, medical or surgical treatment, or medical examination furnished by VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Id at 101.  

Analysis

The Veteran contends that his chronic kidney disease was caused, or increased in severity by, the use of non-steroidal anti-inflammatory drug (NSAID) medication that was prescribed by VA medical care providers in 2005.  He asserts that his creatinine level increased significantly after he was prescribed this medication.  In support of this contention he has testified regarding his belief that this medication can lead to kidney disease and submitted evidence that NSAIDs can lead to kidney disease.  

After review of the evidence, the Board finds that the record shows that the Veteran had elevated creatinine levels prior to use of NSAID medication in 2005 and that after discontinuance of the NSAID medication, his creatine level returned to the levels prior to use, so he did not undergo an increase in disability, nor did the Veteran incur an additional disability, as a result of VA medical care provided.  In this regard, it is noted that VA outpatient treatment records dated in August 2000 show that the Veteran had a creatinine level of 1.3 MG/DL, which was found to be within normal limits.  In January 2005, the creatinine level was reported to be 1.2 MG/DL, but in June 2005 the level was 1.8 MG/DL, which was noted to be high.  

VA outpatient treatment records dated in September 2005 show that the Veteran had been treated with NSAID medication for arthritis while in Indiana.  After moving to Atlanta, he came in with complaints of gastritis and the NSAIDs were stopped.  A laboratory check at that time revealed a creatinine level of 3.1 MG/DL.  It was stated that he had no history of renal disease.  In January 2006, his creatinine level was noted to be 1.9 MG/DL.  In July 2007, it was noted that the Veteran was a smoker with a past medical history of hypertension and chronic kidney disease (CKD) who had a likely episode of chronic interstitial nephritis (not biopsy proven) secondary to chronic NSAID use.  It was noted that he had a progression of his CKD despite cessation of his NSAID use and normotension.  Upon further review of his laboratories, it was noted that he had had elevated creatinine levels at least since 2004, which corresponded with his known history of smoking and hypertension.  A renal ultrasound was essentially normal, but his progression was more rapid than expected.  A renal biopsy was recommended to determine if the progression was due to scarring or another process,  but the Veteran elected to defer biopsy.  

An examination was conducted by VA in July 2010.  At that time, the Veteran reported that he had been diagnosed with CKD in 2005 that he attributed to NSAID use.  He reported that he had been taking piroxicam for approximately six months, which had been prescribed by VA for knee pain.  He stated that the medication was discontinued in 2005.  The examiner reviewed the development of the Veteran's kidney disease, particularly the notations of the Veteran's creatinine levels.  It was noted that the Veteran had elevated creatinine levels in 2004 prior to the NSAID use, with a long-standing hypertension and hypertensive nephrosclerosis.  Renal function worsened after being prescribed an NSAID.  The examiner stated that it was at least as likely as not that the issuance of the NSAID aggravated the Veteran's CKD, but could not determine the degree of aggravation related to the NSAID use without resorting to mere speculation.  

In May 2015, the examiner who evaluated the Veteran in July 2010 rendered a supplemental opinion regarding whether it is at least as likely as not that the Veteran's additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable.  The examiner again reviewed the Veteran's medical records that showed that the Veteran was seen by VA in September 2004 with elevated blood pressure, reporting that he had been off his medication for three months.  He was seen in January 2005 when the assessment was of hypertension that was not well controlled.  He was initially prescribed piroxicam on June 23, 2005, for left knee arthritis.  He was then seen in urgent care on July 19, 2005, for stomach discomfort.  In August 2005, he was again seen with assessments that included GERD aggravated by NSAIDs and it was noted that he had stopped taking piroxicam.  His medications were changed with the notation that the Veteran's labs showed creatinine of 3.1.  In September 2005 he was seen by nephrology for elevated creatinine levels, with documents noting a history of hypertension for 20 years and an assessment of NSAID-induced gastritis and likely induced acute renal failure given the rapid improvement noted over one week.  

After reviewing the medical literature on the subject, the examiner rendered an opinion that the records showed that the Veteran had a creatinine level of 1.8 prior to receiving the prescription for the NSAID piroxicam in 2005, so had a baseline insufficiency that was not due to the NSAID.  The records show that the Veteran was seen for acute renal failure (worsening renal function) shortly after starting piroxicam.  Based on medical literature, NSAIDs should be avoided if possible in patients with impaired renal function so it is at least as likely as not that the Veteran's acute renal failure was the result of error in judgement on the part of the VA medical care provider who prescribed the piroxicam.  Although the Veteran had an acute kidney injury in 2005, the creatinine did trend down to near baseline as it was 1.9 in January 2006 and again in March 2011.  In addition, the Veteran's urinalysis at the time of the acute renal injury was unremarkable without proteinuria, significant white cells, hematuria or casts that would be suggestive of interstitial nephritis or acute tubular necrosis.  As such, it was less likely as not that the NSAIDS caused any permanent aggravation of the underlying renal disease as renal function returned to baseline after discontinuation of the medication.  Further, the Veteran only took the NSAID medication for about four weeks and the records did not show chronic NSAID use for an extended period of time.  Regarding whether the medication/treatment had caused additional disability due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or an event not reasonably foreseeable, the examiner again noted the Veteran's baseline renal impairment of 1.8 prior to starting the NSAID, an acute worsening in August 2005 with a creatinine of 3.1, and improvement in renal function after discontinuation of the piroxicam with creatinine level returning to near baseline of 1.9.  Therefore, it was less likely than not that the piroxicam caused any permanent aggravation of the underlying kidney condition as renal function returned to baseline after discontinuance of the medication.  The examiner concluded that a renal biopsy would be very useful in determining the etiology of the Veteran's CKD, but the Veteran had deferred on a biopsy as noted in the medical records.  The Veteran did have longstanding hypertension, which can cause kidney disease.  

As noted, it is clear from the record that the Veteran had an acute exacerbation of his kidney disease as a result of the prescription of NSAID medication.  It is, however, equally clear that his kidney disease predated the use of this medication and was not aggravated thereby.  This is firmly supported by the medical evidence showing a creatinine level of 1.8 MG/DL prior to the four weeks of NSAID use and a level of 1.9 MG/DL subsequent thereto.  It is significant to note that in July 2010, when the VA examiner rendered the opinion that an increase in severity of the kidney disorder due to NSAID use was first rendered, the opinion was based on a history of six months NSAID use that was provided by the Veteran.  After further review of the record showing only four weeks of NSAID use, the same examiner opined that there was no aggravation of the kidney disease.  As such, VA treatment did not cause additional disability for which compensation is warranted under 38 U.S.C.A. § 1151.  Under these circumstances, the appeal is denied.  


ORDER

Compensation for chronic kidney disease under the provisions of 38 U.S.C.A. § 1151 is denied.   



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


